IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 733
                                 :
ORDER AMENDING RULE              : CIVIL PROCEDURAL RULES
1311.1 OF THE PENNSYLVANIA RULES :
OF CIVIL PROCEDURE               : DOCKET




                                                ORDER


PER CURIAM

      AND NOW, this 19th day of May, 2022, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
51 Pa.B. 4265 (August 7, 2021):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1311.1 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective July 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.